DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species A2, B2, and C4 in the reply filed on 11/25/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner tube including a pair of protrusions disposed opposite one another and the curvilinear tube having two helical shaped grooves that are symmetrically opposite one another in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The abstract of the disclosure is objected to because of undue length.  The abstract currently exceeds 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 14 is objected to because of the following informalities: “outer cannular” in line 2 should be –outer cannula--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“An inner driven structure” in claim 1 which meets prong (A) because “structure” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “structure”) is modified by functional language (“inner driven” and “that is coupled to the inner tube and is detachably coupled to the movable base and is configured to move axially within the housing with the movable base and is further configured to move axially across a surface of the movable base when the movable base is stationary”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.

For further examination, the “inner driven structure” will be interpreted as curvilinear tube 150 (page 10, 1st paragraph of specification) and all its equivalents capable of performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is unclear how the snare coil can comprise a section of the inner tube. For further examination, it will be interpreted as the snare coil being located at a distal section of the inner tube.
For claim 4, the claim terms “having” and “has” are ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “having” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Claim 5 recites the limitation "the curvilinear tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For further examination, this will be interpreted as the curvilinear part of claim 4.
For claim 6, the claim term “has” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. 
Claim 7 recites the limitation “each of the movable base and the inner driven structure travels axially along the first guide and the second guide”. An apparatus claim cannot contain a method step, thus the scope of the claim is unclear. For further examination, this will be interpreted as functional language.
For claim 10, the claim term “having” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “having” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Additionally, claim 10 recites the limitation "the first guide and the second guide" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. For further examination it will be interpreted as depending on claim 7. 
Claim 11 recites the limitation “wherein in the first stage of operation, the inner driven structure is attached to the movable base by being received within recesses formed along the first and second legs and wherein in the second stage of operation, the inner driven structure rides along the first and second legs”. An apparatus claim cannot contain a method step, thus the scope of the claim is unclear. For further examination, this will be interpreted as functional language.
Claim 12 recites the limitation “the movable base and the needle holder move axially in unison”. An apparatus claim cannot contain a method step, thus the scope of the claim is unclear. For further examination, this will be interpreted as functional language.

Claim 13 recites the limitation “wherein the second stage of operation initiates when the second leg of the movable base deflects and the first leg includes a cam surface that defines one end of a first recess formed in the first leg that receives the inner driven structure in the first stage of operation”. An apparatus claim cannot contain a method step, thus the scope of the claim is unclear. For further examination, this will be interpreted as functional language.
Claim 14 recites the limitation “the second leg engages the housing”. An apparatus claim cannot contain a method step, thus the scope of the claim is unclear. For further examination, this will be interpreted as functional language.
Additionally for claim 14, the term “inner tube” lacks antecedent basis. For examination purposes, this will be interpreted as “inner driven structure”.
Claim 15 recites the limitation "the first biasing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For further examination this will be interpreted as referring to the first biasing mechanism.
For claim 17, the claim term “having” is ambiguous. “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)). Here, it is unclear whether “having” is intended to be open or closed claim language. The claim is examined as meaning that the claim language is open.
Additionally, claim 17 recites the limitation “a first actuator that selectively engages a flexible locking member that is coupled to the handle housing, the inner driven structure having a catch that selectively engages a recess formed in the flexible locking member to detachably couple the inner driven 
Claim 19 recites the limitation “the cocking mechanism is configured to act in two stages namely a first cocking stage in which the inner driven structure is moved axially in a proximal direction to an uncoiled position in which the snare is uncoiled and a second cocking stage in which the inner drive structure is moved to a fully activated position and is ready to undergo the first stage of operation”. An apparatus claim cannot contain a method step, thus the scope of the claim is unclear. For further examination, this will be interpreted as functional language.
Claim 20 recites the limitation “the cocking mechanism including a cocking actuator that moves axially along the handle housing and includes a pair of fixed legs protruding outwardly therefrom, the movable base having slots that permit axial passage of the pair of legs without engagement with the movable base as the cocking actuator moves in a proximal direction until the pair of legs engage the inner driven structure and drive the inner driven structure to the uncoiled position”. An apparatus claim cannot contain a method step, thus the scope of the claim is unclear. For further examination, this will be interpreted as functional language.
Additionally for claim 20, the claim recites the limitation “wherein the cocking mechanism includes a cocking actuator that moves axially along the handle housing and includes a pair of fixed legs protruding outwardly therefrom” in lines 1-3. It is unclear if the pair of fixed legs protrude outwardly from the handle housing, the cocking actuator, or the cocking mechanism. For examination purposes, it will be interpreted as protruding outwardly from the cocking actuator.

Claim 21 recites the limitation “in the first cocked position, a locking tab of the inner driven structure engages a catch”. An apparatus claim cannot contain a method step, thus the scope of the claim is unclear. For further examination, this will be interpreted as functional language.
Claim 22 recites the limitation “once connection is reestablished between the inner driven structure and the movable base, the second cocking stage is initiated and in which a pair of pivotable tabs depending from the cocking actuator swing to an extended position and engage the inner driven structure distally, whereby continued distal movement of the cocking actuator axially moves in a distal direction both the inner driven structure and the movable base that is coupled to the inner driven structure until the locking tab of the inner driven structure engages a locking recess formed in the flexible locking member and the first biasing mechanism is compressed and stores energy”. An apparatus claim cannot contain a method step, thus the scope of the claim is unclear. For further examination, this will be interpreted as functional language.
Additionally for claim 22, the functional language recited makes the scope of the claim unclear. It is unclear what structure could perform the claimed function, specifically what structure could cause the first biasing mechanism to compress when the inner driven structure and the movable base are moved distally, when in claim 1 the first biasing mechanism decompresses to move the inner driven structure and the movable base distally. That is, it is unclear how the first biasing mechanism could both compress and decompress when the inner driven structure and the movable base are moved in a 
Claims 2, 8, 9, 16, and 18 are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0135794 A1, hereinafter Goldenberg, in view of WO 2016/158060 A1, hereinafter Kaku.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

Regarding claim 1, Goldenberg discloses: A biopsy needle for collecting a tissue specimen (abstract) comprising: a handle housing (handle housing, para [0008]); an outer cannula (outer cannula 130, fig. 1, para [0021]) that is at least partially received within the handle housing (fig. 1); an inner tube (inner tube 120) received within the outer cannula (fig. 1, para [0021]) and configured to receive a stylet (para [0008]), wherein the outer cannula and inner tube extend distally beyond a distal end of the handle housing (fig. 1); a snare coil attached between the inner tube and the outer cannula (para [0008]); a movable base disposed within the handle housing (moveable base 400, fig. 1, para [0033]), the movable base being axially movable within the handle housing (para [0008]); an inner driven structure that is coupled to the inner tube (curvilinear tube 150, fig. 1, para [0047]) and is detachably coupled to the movable base (fig. 2) and is configured to move axially within the housing with the movable base (para [0047]) and further is configured to move axially across a surface of the movable base when the movable base is stationary (abstract), wherein the coupling between the inner driven structure and the inner tube is such that the axial driving of the inner driven structure imparts rotation to the inner tube relative to the outer cannula (abstract); a first biasing mechanism configured to apply a biasing force (first biasing mechanism, para [0009]) to the inner driven structure for driving the inner driven structure and the movable base in a distal direction when the first biasing mechanism releases 
Goldenberg does not disclose wherein the outer cannula is fixedly coupled to a needle holder that is coupled to and carried by the movable base.
However, Kaku teaches a biopsy needle for collecting a tissue specimen (abstract) wherein an outer cannula (outer needle 50) is fixedly coupled to a needle holder (outer needle base 72) that is coupled to and carried by the movable base (needle holding portion 54, needle holding portion 54 surrounds needle base 72 and guides its movement).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Goldenberg such that the outer cannula is fixedly coupled to a needle holder that is coupled to and carried by the movable base, as taught by Kaku, as a use of a known technique (using a needle holder to guide and/or limit movement of the needle) to improve similar devices (biopsy needle of Goldenberg and biopsy needle of Kaku) in the same way for the predictable result of guiding and/or limiting movement of the needle.
Regarding claim 2, Goldenberg and Kaku teach the needle of claim 1, where Goldenberg teaches wherein a proximal end of the inner tube is disposed within a hollow interior of the inner driven structure (proximal end 122 of inner tube 120, Fig. 1).

	Regarding claim 4, Goldenberg and Kaku teach the needle of claim 1, where Goldenberg teaches wherein the inner driven structure comprises a curvilinear part (curvilinear tube 150) that has a hollow base portion (curvilinear tube 150 is hollow, Fig. 1) that has at least one helical shaped groove formed therein (groove 153, para [0049]), the inner tube having at least one protrusion extending outwardly from an outer surface thereof and being received within the at least one helical shaped groove (pin 155, para [0049]).
Regarding claim 5, Goldenberg and Kaku teach the needle of claim 4, where Goldenberg teaches wherein the helical shaped groove passes completely through a side wall of the curvilinear tube (para [0049], helical slot formed through the tube).
Regarding claim 6, Goldenberg and Kaku teach the needle of claim 5, where Goldenberg teaches wherein the inner tube includes a pair of protrusions disposed opposite one another and the curvilinear tube has two helical shaped grooves that are symmetrically opposite one another (para [0049], pair of pins 155 and pair of complementary slots/grooves 153 that are symmetrically opposite one another).
Regarding claim 7, Goldenberg and Kaku teach the needle of claim 1, where Goldenberg teaches further including a first guide and a second guide (guides 450, para [0036]) spaced from the first guide and being parallel thereto (para [0036]), wherein each of the movable base and the inner driven structure travels axially along the first guide and the second guide (para [0036]).

Regarding claim 9, Goldenberg and Kaku teach the needle of claim 1, where Goldenberg teaches wherein the inner driven structure is received within a pair of recesses formed along two legs of the movable base (para [0076], linear guide slots 720 and/or concave surface 407 formed in base 400, base 400 divided lengthwise is two legs) to detachably couple the inner driven structure to the movable base during the first stage of operation (para [0076], Examiner’s note: this limitation is interpreted as functional language and the structure disclosed is capable of the claimed function).
Regarding claim 15, Goldenberg and Kaku teach the needle of claim 1, where Goldenberg teaches wherein the first biasing mechanism comprises a pair of springs that seat against the inner driven structure (Fig. 4, pair of springs 320).
Regarding claim 16, Goldenberg and Kaku teach the needle of claim 7, where Goldenberg teaches wherein the first guide and the second guide comprise rods (rods 450, Fig. 1) and the first biasing mechanism comprises a pair of coil springs (Figs. 4 and 5, springs 320).
	Goldenberg does not disclose the first guide passing through a center of one spring and the second guide passing through a center of the other spring, however, Goldenberg teaches a center spring 320 being disposed around an opening 413 and stylet 101 (Fig. 5) and paragraph [0075] states that any number of multiple springs can be positioned. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have the first guide pass through a center of one spring and the second guide pass through a center of the other spring, using the teachings of Goldenberg, as a combination of prior art elements according to a known method to yield the predictable result of arranging springs in a space saving arrangement.

Regarding claim 19, Goldenberg and Kaku teach the needle of claim 18, where Goldenberg teaches wherein the cocking mechanism is configured to act in two stages namely a first cocking stage in which the inner driven structure is moved axially in a proximal direction to an uncoiled position in which the snare is uncoiled and a second cocking stage in which the inner driven structure is moved to a fully activated position and is ready to undergo the first stage of operation (Fig. 1, reset mechanism 600 and 610, paras [0064-0068]: reset mechanism 600 moves curvilinear tube 150 in a proximal direction in a first stage and audible or tactile feedback is given when the second stage is reached and the curvilinear tube is in a successfully reset position, para [0074]: reset mechanism that resets curvilinear tube results in the snare opening).
Regarding claim 20, Goldenberg and Kaku teach the needle of claim 19, where Goldenberg teaches wherein the cocking mechanism includes a cocking actuator (reset mechanism 710) that moves axially along the handle housing (para [0076]) and includes a pair of fixed legs protruding outwardly therefrom (Fig. 6, first and second prongs 718 and 719), the movable base having slots that permit axial passage of the pair of legs without engagement with the movable base as the cocking actuator moves in a proximal direction (Fig. 6, slots 720) until the pair of legs engage the inner driven structure and drive the inner driven structure to the uncoiled position (para [0077]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg in view of Kaku as applied to claim 7 above, and further in view of US 6120463 A, hereinafter Bauer.
Regarding claim 10, Goldenberg and Kaku teach the needle of claim 7, where Goldenberg teaches the movable base including a base portion, the base portion having a pair of openings that 
Goldenberg and Kaku do not teach the movable base including a first deflectable leg, a second deflectable leg, and the base portion extending between the first deflectable leg and the second deflectable leg.
However, Bauer teaches a biopsy needle device (abstract) wherein a movable base (second lower half-shell 50) includes a first deflectable leg (flexible tab 66a or 66b or 59), a second deflectable leg (flexible tab 66a or 66b or 59), and a base portion extending between the first deflectable leg and the second deflectable leg (portion of lower half-shell 50 that extends between tabs 66a, 66b, and/or 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the needle of Goldenberg and Kaku such that the movable base includes a first deflectable leg, a second deflectable leg, and the base portion extending between the first deflectable leg and the second deflectable leg, as taught by Bauer, in order to control movement of an inner driven structure (slide 30) by release or uncoupling when the tabs are flexed (Bauer, Col. 5 lines 35-45).
Regarding claim 11, Goldenberg, Kaku, and Bauer teach the needle of claim 10, wherein in the first stage of operation, the inner driven structure is attached to the movable base by being received within recesses formed along the first and second legs (Bauer, the slide 30 is attached to the base by fins 34a and 34b interacting with coupling teeth 70a and 70b, which are part of flexible tabs 66a and 66b, see Fig. 1) and wherein in the second stage of operation, the inner driven structure rides along the first and second legs (Bauer, Col. 5 lines 35-45, the slide 30 is thrust forward, riding along flexible tabs 66a and 66b).

Regarding claim 13, Goldenberg, Kaku, and Bauer teach the needle of claim 10, wherein the second stage of operation initiates when the second leg of the movable base deflects (Bauer, Col. 5 lines 35-45, tab 66a, 66b, and/or 59 flexing) and the first leg (Bauer, tab 66a, 66b, and/or 59) includes a cam surface that defines one end of a first recess formed in the first leg (Bauer, sliding plane 64a, 64b, 65a, and/or 65b) that receives the inner driven structure in the first stage of operation (Bauer, slide 30 is received by sliding plane 64a, 64b, 65a, and/or 65b), the cam surface permitting the inner driven structure to ride out of the recess and become disengaged from the movable base (Bauer, slide 30 rides on sliding planes and becomes disengaged from base 50), whereby the first biasing mechanism drives the inner driven structure axially along the movable base in a distal direction (Bauer, Col. 5 lines 35-45, spring 48).
Regarding claim 14, Goldenberg, Kaku, and Bauer teach the needle of claim 13, wherein the second leg (Bauer, tab 66a, 66b, and/or 59) engages the housing to keep the movable base and outer cannula and inner tube from sliding in a proximal direction (Bauer, Col. 5 lines 15-45, movement of slide 30, stylet 21, cannula 31, slide 20, and other elements is prevented by tabs 66a, 66b, and/or 59).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg and Kaku as applied to claim 1 above, and further in view of US 7862518 B2, hereinafter Parihar.

Goldenberg and Kaku do not teach the locking member being flexible.
However, Parihar teaches a biopsy needle with a flexible locking member (locking members 202, Col. 15 lines 50-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Goldenberg and Kaku such that the locking member was flexible, as taught by Parihar, in order to have a locking member capable of engaging cavities while being flexible enough to deflect away from cavities when coupling and decoupling (Parihar, Col. 15 lines 50-54).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg and Kaku as applied to claim 20 above, and further in view of Bauer.
Regarding claim 21, Goldenberg and Kaku teach the needle of claim 20, but do not teach wherein in the first cocked position, a locking tab of the inner driven structure engages a catch that is part of a flexible locking member that is coupled to the handle housing, thereby preventing the inner 
However, Bauer teaches a biopsy needle wherein a locking tab (fin 34a or 34b) of an inner driven structure (slide 30) engages a catch (coupling teeth 70a or 70b) that is part of a flexible locking member (coupling/release means 74a or 74b) that is coupled to the handle housing (Fig. 1, lower half-shell 50), thereby preventing the inner driven structure, which is under a biasing force in a distal direction due to a first biasing mechanism (spring 48), from returning to a fully fired distal position (Col. 5, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the needle of Goldenberg and Kaku such that wherein in the first cocked position, a locking tab of the inner driven structure engages a catch that is part of a flexible locking member that is coupled to the handle housing, thereby preventing the inner driven structure, which is under a biasing force in a distal direction due to the first biasing mechanism, from returning to a fully fired distal position, as taught by Bauer, as a simple substitution of one element (fins 34a or 34b, coupling teeth 70a or 70b, coupling/release means 74a or 74b of Bauer) for another (movable catch 512 and front edge of curvilinear tube of Goldenberg, para [0057]) for the predictable result of preventing the inner driven structure from being moved distally by the first biasing mechanism until the device is fired.

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose and would not have rendered obvious the needle of claim 21, wherein once connection is reestablished between the inner driven structure and the movable base, the second cocking stage is initiated and in which a pair of pivotable tabs depending from the cocking actuator swing to an extended position and engage the inner driven structure distally, whereby continued distal movement of the cocking actuator axially moves in a distal direction both the inner driven structure and the movable base that is coupled to the inner driven structure until the locking tab of the inner driven structure engages a locking recess formed in the flexible locking member and the first biasing mechanism is compressed and stores energy.
Goldenberg, Kaku, and Bauer teach the needle of claim 21.
However, the prior art of record fails to disclose wherein once connection is reestablished between the inner driven structure and the movable base, the second cocking stage is initiated and in which a pair of pivotable tabs depending from the cocking actuator swing to an extended position and engage the inner driven structure distally, whereby continued distal movement of the cocking actuator axially moves in a distal direction both the inner driven structure and the movable base that is coupled to the inner driven structure until the locking tab of the inner driven structure engages a locking recess formed in the flexible locking member and the first biasing mechanism is compressed and stores energy. It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791